United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-3661
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Deodoro Antonio Granillo, also           *
known as Jose Antonio Torres,            *     [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: October 20, 2004
                                 Filed: October 26, 2004
                                  ___________

Before RILEY, McMILLIAN, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

      Deodoro Granillo appeals the sentence the district court1 imposed after he
pleaded guilty to distributing 12 grams of cocaine base, in violation of 21 U.S.C.
§§ 841(a)(1) and 841(b)(1)(B). Granillo argues that the district court erred in denying
him a minor-participant reduction under U.S.S.G. § 3B1.2(b), because an unindicted
co-conspirator was far more culpable than Granillo.



      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.
      We conclude the district court did not clearly err in finding that Granillo does
not qualify for a minor-participant reduction. See United States v. Benford, 360 F.3d
913, 915 (8th Cir. 2004) (standard of review; defendant bears burden of
demonstrating entitlement to reduction); United States v. Bush, 352 F.3d 1177, 1182
(8th Cir. 2003) (merely showing defendant is less culpable than other participants is
not enough to entitle defendant to minor-participant reduction).

      Accordingly, we affirm.
                     ______________________________




                                         -2-